DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-4, 6, 10-13, and 15, are presented for examination. Applicant filed a request for continued examination (RCE) on 05/10/2022 amending claims 1, 6, 10, and 15; and canceling claims 5 and 14. Examiner has carefully considered applicant’s amendment but finds that it does not overcome the previous § 103 rejection. Examiner has, therefore, maintained the previous § 103 rejection for claims 1-4, 6, 10-13, and 15, in the instant Office action.

Examiner’s Remarks



35 U.S.C. § 101: The following claims elements found in independent claims 1 and 10 integrate the abstract idea into a practical application: “Identifying a payment processor of the plurality of payment processors to handle transactions for the new user account from the virtual payment processor, where the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon transaction capacity of each of the plurality of payment processors; when the previously generated proxy for a new account at the identified payment processor is available within the cache storage of the virtual payment processor: retrieving the previously generated proxy and account information for an account at the identified payment processor based on the previously generated proxy using the virtual payment processor; and when the previously generated proxy for a new account at the identified payment processor is not available within the cache storage of the virtual payment processor: retrieving account information for a new account at the identified payment processor; associating the retrieved account information for the account at the identified payment processor with the new account at the virtual payment processor; receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the initialized transaction at the identified payment processor using the associated account maintained by the identified payment processor.”

Response to Arguments



Applicant argues in page 3 of the Remarks: 
McDougal does not address the conditional situation, wherein retrieving account information for a new account at the identified payment processor, and providing the retrieved account information (alone) in response to the first request, are both done upon the determination that there is not a previously generated proxy for a new account available at the identified payment processor. Specifically, even if the cited reference discloses retrieving account information, Applicant submits that it does not disclose retrieving and providing that information in response to either the request for a new account or the method not finding a previously generated proxy. As such, Applicant respectfully submits that the prior art of record does not disclose or suggest the features of amended claim 1. 

	Examiner respectfully disagrees. McDougal specifically teaches: 
[0048] At operation 407, account setup daemon 106 queries both the client device 102 and intermediate server 101 for account information. For example, it can communicate with one or all of: local account repository 108, local account proxy repository 110, and KVS 201 to collect information related to active accounts and account proxies. The daemon then matches the newly added account information against the collected account information to determine whether the account is actually new to client device 102. Part of this process can involve leveraging a cache that can be maintained on client device 102 to help the daemon determine whether the account to be added is new. This cache can hold existing account information for active accounts and account proxies. Thus, it will be appreciated that the cache can encompass both local active account repository 108 and the local account proxy repository 110.


Thus, McDougal teaches in [0048] that the “cache can hold existing account information for active accounts and account proxies.” Here, because of the word “can,” McDougal implies that the cache has preexisting information that may contain: (1) account information for active accounts; (2) account information for account proxies; or (3) account information for both existing accounts and account proxies. Nothing in McDougal teaches that the cache has to contain pre-existing account information for both existing accounts and account proxies. Thus, any of the three possibilities are covered by McDougal. Therefore, if the cache contains account information for both existing accounts and account proxies, then the first condition of the independent claims 1 and 10 is met. However, if the cache only contains account information for active accounts, then the second condition of the independent claims 1 and 10 is met. Therefore, McDougal discloses or implies the newly amended conditional feature of independent claims 1 and 10. 


Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 10, and 12, are rejected under 35 U.S.C. § 103 as being unpatentable over McDougall (2013/0204925 A1) in view of Alvin (7,139,731 B1), and further in view of Zhou (9,710,804 B2).


As to claims 1 and 10, McDougall shows  receiving a first request from a client application to create a new user account at a virtual payment processor within an account servicing server system, where the virtual payment processor is configured to initialize transactions at a plurality of payment processors (McDougall: page 2, ¶ 29; and page 3, ¶ 31); identifying a payment processor of the plurality of payment processors to handle transactions for the new user account from the virtual payment processor (McDougall: page 5, ¶¶ 46-47); determining whether a previously generated proxy for a new account at the identified payment processor exists in a cache local storage of the virtual payment processor (McDougall: page 3, ¶ 31; and page 5, ¶ 48); when the previously generated proxy for a new account at the identified payment processor is available within the cache storage of the virtual payment processor: retrieving the previously generated proxy and account information for an account at the identified payment processor based on the previously generated proxy using the virtual payment processor (McDougall: page 5, ¶¶ 48-50 and ¶ 54);2APPLN NO. 16/137,422 and when the previously generated proxy for a new account at the identified payment processor is not available within the cache storage of the virtual payment processor: retrieving account information for a new account at the identified payment processor (McDougall: page 5, ¶¶ 48-50 and ¶ 54); providing the retrieved account information in response to the first request (McDougall: page 5, ¶¶ 48-50); and associating the retrieved account information for the account at the identified payment processor with the new account at the virtual payment processor (McDougall: page 5, ¶¶ 48-50 and ¶ 54). 
McDougall does not show that the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon transaction capacity of each of the plurality of payment processors. Alvin shows that the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon transaction capacity of each of the plurality of payment processors (Alvin: col. 3, lines 42-47; and col. 4, lines 28-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall by the identified payment processor being identified based upon distributing transaction load among multiple payment processors based upon transaction capacity of each of the plurality of payment processors of Alvin in order to provide faster processing of transactions (Alvin: col. 3, line 46).
McDougall in view of Alvin does not show receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the initialized transaction at the identified payment processor using the associated account maintained by the identified payment processor. Zhou shows receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor (Zhou: col. 6, lines 5-15); and performing the initialized transaction at the identified payment processor using the associated account maintained by the identified payment processor (Zhou: col. 6, lines 40-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall in view of Alvin by receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the initialized transaction at the identified payment processor using the associated account maintained by the identified payment processor of Zhou in order to avoid fraud related to personal payment data (Zhou: col. 3, line 46).

As to claims 3 and 12, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 1 and 10. McDougall also shows that identifying the payment processor comprises: determining capabilities of each payment processor of the plurality of payment processors (McDougall: page 1, ¶¶ 6-7); and identifying the payment processor based on the determined capabilities (McDougall: page 1, ¶¶ 6-7). 




Claims 2, 6, 11, and 15, are rejected under 35 U.S.C. § 103 as being unpatentable over McDougall in view of Alvin, further in view of Zhou, and further in view of Wolfe (2012/0246019 A1).

As to claims 2 and 11, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 1 and 10. McDougall in view of Alvin, and further in view of Zhou, does not show that the new account is for a prepaid card. Wolfe shows that the new account is for a prepaid card (Wolfe: page 4, ¶ 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall in view of Alvin, and further in view of Zhou, by the new account is for a prepaid card of Wolfe in order to transfer payment (Wolfe: page 4, ¶ 35).

As to claims 6 and 15, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 1 and 10. McDougall in view of Alvin, and further in view of Zhou, does not show that the account information comprises an account number. Wolfe shows that the account information comprises an account number (Wolfe: page 4, ¶ 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall in view of Alvin, and further in view of Zhou, by the account information comprising an account number of Wolfe in order to transfer payment (Wolfe: page 4, ¶ 35).

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over McDougall in view of Alvin, further in view of Zhou, and further in view of Leung (2015/0180736 A1).

As to claims 4 and 13, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 3 and 12. McDougall in view of Alvin, and further in view of Zhou, does not show that the capabilities of each payment processor comprise a number of transactions per second that the payment processor can handle. Leung shows that the capabilities of each payment processor comprises a number of transactions per second that the payment processor can handle (Leung: page 4, ¶ 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall in view of Alvin, and further in view of Zhou, by the capabilities of each payment processor comprising a number of transactions per second that the payment processor can handle of Leung in order to generate service templates (Leung: page 4, ¶ 32).








Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Simakov (8,401,904 B1) discloses: “[P]roxy card payment systems enable users to utilize a single card to access multiple financial accounts maintained by multiple issuers. The user receives a proxy card from the payment system and either creates a new payment system  either creates a new payment system account or associates the proxy card with the user's digital wallet account already maintained by the payment system.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691